DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-28* are pending (see below).
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered new claim 25 has been renumbered as claim 26.
Misnumbered new claim 26 has been renumbered as claim 27.
Misnumbered new claim 27 has been renumbered as claim 28.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1-17 and 19-28* (as renumbered above) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Culp et al. (US Patent No. 6,976,627), hereinafter Culp, in view of Simkins (US Patent No. 7,092,784). 
Regarding claims 1, 6, 8-9, 21-23, 25, and 28, Culp discloses a system and method as in claims 1 and 9, of thermal forming an object (dental appliance as in claim 23) comprising: 
(a) providing a mold (with a form of a ‘physical tooth model’ as in claim 8) having a mold identifier comprising a barcode (4:20-4:29) (claim 21) located on or in the mold as to identify the mold (2:20-2:24; 4:13-4:19), and is used to track a specific mold throughout the process (5:19-5:20);
(b) inserting a thermoformable material (“web”) into a heating area (5:31-5:38, 6:18-6:44) using a movable element (5:56-5:58);
(c) electronically reading said mold identifier (barcode) with a bar code scanner (4:13-4:14; 6:34-6:44) (claim 22);
(e) heating said material using a “heating unit” comprising a plurality of independently controllable heat sources (5:25-5:31) that heat different areas of the material when the material is located in the heating area; and 
(f) forming and disposing the heated material over or into at least a portion of the mold (6:18-6:31). 
Culp does not explicitly disclose within (a/d) identifying mold process information as outlined in (a) with respect to the mold identifier (or “material information” as in claim 15), using said mold identifier for forming the object disposed over the mold and controlling the heat sources based on said process information as in step (e). Culp instead broadly discloses the “recipes” as noted above, stored within the PLC (6:4-6:11), but this would only be a portion of the claimed limitation. 
However, Simkins, as part of a similar process of producing a similar type of dental appliance by thermoforming a plastic sheet over a physical model or mold (Simkins, 5:60-6:3). Simkins further explains the use of an infrared camera (316) for providing feedback data with respect to the heating performance of the sheet, and compares it to a CAM (computer aided manufacturing) profile (as in claim 6) and makes adjustments to the heat source (a laser) (Simkins, 6:10-6:18) (as in claim 28). Simkins further discusses that the CAM profile contains info as to the material temperature, heating zone data (“custom thermal profile” which would include data with respect to heating times and heating temperatures, maximum temperatures of material at a given location) and uses that data in order to produce the proper heating profile (Simkins, 8:1-8:19), as well as warning against allowing the sheet to cool too long (Simkins, 7:12-7:14), thus implying the third limitation here with respect to the maximum cooling period time.  
Thus, Culp discloses a “base” process of thermoforming a plastic sheet by using in-line ceramic heaters that are “individually controlled,” but does not specify the exact or mechanism of control as noted above. Simkins then discloses an “improved” process in that Simkins specifically discusses a means of controlling the temperature by comparing it to real-time acquired data (“real-time feedback loop”) that has been improved in the same way as the claimed invention. 
One of ordinary skill in the art, at the time of the invention, would have had a reasonable expectation of success from having incorporated these techniques from Simkins into Culp above as Simkins further explains that the method of localizing the forming temperature helps to control the thickness of the thermoformed objects (Simkins, 8:17-8:20), which provides a motivation to the ordinary artisan. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the above from Culp to specify that there is a step of (d) identifying ‘mold process information’ in order to use the information (as in Simkins, 11:22-11:30) in an associated manner with a mold, in order to specify the desired heating times and temperatures, in combination with the barcode scanning technique above, as to properly identify, and allow for the control system to assign the proper “thermal profile” to the correct individual mold(s) (as also in claim 17) and materials (claim 15) as is claimed in accordance with Culp above.  For more with respect to claims 15-17, please see below. 
Additionally with respect to the “mold process information” as now amended and additionally as in claim 25, Simkins explicitly suggests using the temperature data from the object being produced with a feedback control system for “comparing the actual thermal profile with the CAM profile and making adjustments . . . “ (Simkins, 6:10-6:17). Simkins also uses an “infrared” camera as the sensor within this feedback control system. 
The “CAM profile” for a given object as outlined above, is interpreted to include the “desired heating temperatures specified in the mold process information” and “the desired heating time specified in the mold process” and does so in a way that converts the data to a format that can be used by the CAM machine (Simkins, 8:1-8:19 meet “associated with” as recited in the claims and discusses differential heating aspects as to control the thickness of the material, and 11:23-11:30 discusses part querying to be used using “machine vision” techniques such that the “associated with” function seems to be met). 
It is noted that “associated with” may be interpreted more broadly than is intended by Applicant. Examiner interprets with respect to the functions of the mold identifier and controller -  that the barcode can be scanned by the controller, but the mold process information “associated with” the barcode (or ‘mold identifier’) could be incorporated with the barcode data (see Culp above). 
However, it could also be the case that the data is incorporated within the controller, because once the correctly identified unit has been scanned and “retrieved” from the database within a controller (see Simkins, 6:10-6:18 that discusses the “CAM profile” exists), this would also be “associated with”, as would have been understood by one of ordinary skill in the art. For further explanation, please see below in the “response to arguments” section. 
Additionally, because Simkins would have motivated one of ordinary skill in the art to have been (Simkins, 8:12-8:20) controlling the thickness of the final part by differentially heating, it would have been obvious to one of ordinary skill to have optimized this function by specifying a CAM profile is “associated with” the processing information within the controller system above as to cause the system to use the correct “CAM profile” for each of the separate units used in thermoforming a material above in Culp as outlined above, in order to have produced the material to an appropriate thickness for a given mold.  
Regarding claims 2 and 5, Culp/Simkins discloses the subject matter of claim 1, but does not explicitly disclose as discussed above the monitoring of a temperature during heating in in different areas. However, Culp does discuss the use of a “heat zone” with “in-line individually controlled modular ceramic heaters (Culp, 5:24-5:26; 6:18-6:22).  Additionally, Culp states that “the web feed (material) interacts with a payout device that controls environmental and static control to meet the requirements of the material.” (Culp, 6:13-6:15). 
Furthermore, Simkins discloses specifically using a CAM profile to compare with real-time data related to the desired thermal profile (Simkins, 6:10-6:18) which would necessarily involve the monitoring the material as in claim 2, and monitoring it in different areas of the material as in claim 5. It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated these techniques for the same reasons as set forth in claim 1 above. 
Regarding claim 3, Culp/Simkins discloses the subject matter of claim 2, and further discloses (Simkins, 8:13-8:20) that localizing forming effects helps to control the geometry and stress distribution, as well as how the material stretches, in the thermoformed parts. 
As such, for this described control advantage, it would have further been obvious to one of ordinary skill in the art at the time of the invention to have modified the above to specify that the heat sources are controlled based on a “profile” of different areas of the material as described above, as is claimed. 
Regarding claim 4, Culp/Simkins discloses the subject matter of claim 3, and further discusses the “real-time feedback loop to a control system” (Simkins, 6:13). This “feedback” control would clearly enable the ordinary artisan control of the target temperature to any desired setpoint temperature, with any set of desired intermediate conditions leading to the setpoint temperature. 
As such, it would have further been obvious to one of ordinary skill in the art at the time of the invention, to have further specified that the controller such that the temperature does not overshoot the desired setpoint temperature (“thermal profile”) as it would cause the material to break down structurally, if not controlled properly, as described above in claim 1. 
Regarding claims 7 and 23, Culp/Simkins discloses the subject matter of claim 1, and further discloses displacing the material from the mold, and trimming the displaced material as to form an orthodontic appliance (Culp, 5:67-6:3; 6:48-6:58). 
Regarding claims 10 and 11, Culp/Simkins discloses the subject matter of claim 9, as discussed above, and further describes an infrared temperature sensor (316) (from Simkins, 6:10-6:17) as discussed above in claim 9. 
Regarding claims 12-13, Culp/Simkins discloses the subject matter of claim 9, but does not appear to explicitly disclose the use of a different temperature sensing element for each heat source, corresponding with that heat source as is claimed. However, it has been held that the duplication of parts supports a case of prima facie obviousness in a case where there are no new or unexpected results from such a duplication. In this case, there would be no unexpected results from such a duplication of sensors. Accordingly, it would have further been obvious to one of ordinary skill in the art at the time of the invention to have duplicated the sensors above with respect to each heat source as to control a different part of the material. 
With respect to claim 13, once the duplication of claim 12 has occurred, this limitation would be inherent, or in the alternative, it would have been obvious to have duplicated any programming necessary in order to heat the material and monitor it in a manner in accordance with the above.
Regarding claim 14, Culp/Simkins discloses the subject matter of claim 9, and further discloses that the heat sources can be operated such that they heat areas of material that are subsequently disposed over the mold (Culp, 5:29-5:31; 6:18-6:25).
Regarding claims 15-17, Culp/Simkins discloses the subject matter of claim 1, and further discloses receiving material information from an identifier “associated with” the material as suggested by at least Simkins, 8:1-8:19 and 11:22-11:30 above in the proposed modification, which a thermoformable material inherently would have a geometry as required by the claim once formed in the above manner, as described above in claim 1. Additionally, the secondary laser marking of the material as described in Culp would seem to read on the structural limitation required here by these limitations (Culp, 6:34-6:45) of including an “identifier” on the material. 
Regarding claims 19-20, Culp/Simkins discloses the subject matter of claims 1/9 as discussed above, and further discloses mold process information being pre-stored in the controller (Culp, 5:15-5:21) and the combination as discussed above in claim 9, proposes the modification that results in an “associated . . . identifier” for each of the plurality of molds as claimed in claims 19-20. 
Regarding claim 24, Culp/Simkins discloses the subject matter of claim 1, and further discloses (Culp, 5:33-5:41) vacuum-sealing the mold while forming in a vacuum chamber. 
Regarding claims 26-27, Culp/Simkins discloses the subject matter of claim 1, and further discloses (Simkins, 5:60-6:17; 6:57-7:7) that the heat source can be a “carbon dioxide laser” which is interpreted as an equivalent to the claimed “carbon emitter” as the specification does not seem to further detail this element. The carbon dioxide laser of Simkins would appear to meet this limitation as drafted since it would use carbon dioxide, which contains carbon. 
Culp/Simkins further discloses that the power/location of the laser is a result-effective variable upon the material being produced (Simkins, 6:57-7:7) such that the ordinary artisan would have had a motivation to have optimized the power of the laser/heater as well as the location/direction of the laser as it moves across the substrate material in order to heat the material in a differential manner as described above, at the proper locations of the material. It has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art to have adjusted the voltage (power signal) and the location/direction of the laser as is claimed to an appropriate power for the heating of the given material at a given location.  
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Culp (US Patent No. 6,976,627), in view of Simkins (US Patent No. 7,092,784) as applied to claim 15 above, and further in view of Culp et al. (US 2008/0159798), hereinafter Culp (‘798).
Regarding claim 18, Culp/Simkins discloses the subject matter of claim 15, as discussed above, but does not explicitly disclose the RFID used as a means for identification of the material. 	However, Culp (‘798), as part of a similar process of producing dental appliances by thermoforming, discloses the use of an RFID system for identifying the location of materials on a pallet [Culp (’798), par. 0050] where the computer uses the RFID system for tracking a series of items and their real-time locations on a pallet. 
Culp/Simkins discloses a “base” process of producing a dental appliance. Culp (‘798) discloses an “improvement” applicable to the base process above, in that it enables the computer to track both the item and the real-time location of the item (while a barcode as in Culp/Simkins above would not track the location of the item in real time) (par. 0050). Accordingly, one of ordinary skill in the art would have found it obvious to have used an RFID chip, as taught by Culp (‘798), in view of the increased functionality of an RFID chip over a simple barcode, as is illustrated by Culp (‘798). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the above to specify that an RFID chip is used as a mode of identifying the mold/material above from Culp/Simkins, for the advantage of allowing for a computer system to be able to real-time track the location of either item, as is claimed. 
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 
In the remarks, Applicant argues that the combination of Culp and Simkins above uses improper hindsight reconstruction techniques. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
In this case with respect to the disclosures of both references, Culp (‘627) (the primary reference) produces a 3D barcode that can be encoded with various information as explained by Culp and does so using an SLA process prior to any thermoforming. Culp also teaches encoding at least an identifying information for each unit that is used by the controller system. Simkins provides a motivation for one of ordinary skill to have included differential heating (as to control the thickness of the material being thermoformed) at least within the controller system itself to be retrieved upon scanning of a corresponding barcode, as to be included with the recipe to make the object in Culp (‘627) with the differential heating from Simkins, in accordance with the discussion above. 
As such, “associated with” in this context would be considered to be broad enough in scope under the broadest reasonable interpretation of the claimed subject matter, as to cover a prior art teaching that this data either: (a) is encoded in the barcode itself which seems to be the position being taken by Applicant as being required by the claim, or alternatively, (b) is included as one of the “recipes” in the system of Culp above that are retrieved when the machine figures out which of the “recipes” to use for a given unit, and (b) does have explicit support above in the prior art. Examiner’s position is that situations such as (b) in the prior art would also meet this claim limitation as drafted and Culp in view of Simkins is what teaches towards (b).  
There is no official notice position to be taken here as requested by Applicant, because this reflects the claim interpretation under the broadest reasonable interpretation and instant claims 19-20, as part of the disclosure as a whole, are further cited as support for the broad interpretation of claim 1. The claims are interpreted under their broadest reasonable interpretation, in view of the specification as a whole, which necessarily includes all dependent claims. Examiner has pointed towards the portions of the disclosure that support such a broad interpretation in contrast to Applicant’s stated position. Applicant has not argued why a more narrow interpretation should apply to the claims but only argues that the references do not teach the limitation at issue and that Examiner must have used only Applicant’s disclosure to have come up with the claimed invention. However, the reasoning above does not “include knowledge gleaned only from applicant’s disclosure” as it includes teachings from Culp and Simkins and as such, would not be impermissible hindsight reasoning. 
Furthermore, instant claims 19-20 also support Examiner’s interpretation of claims 1/9 – specifically, that the broadest reasonable interpretation of claims 1/9 must include at least either situation (a) or (b) as discussed above. The claim language “machine-readable mold identifier is associated with mold process information” in claim 1 is too broad as to mean that the information must be encoded directly in the barcode, as is what seems to be Applicant’s conclusion in the remarks, when it clearly could be pre-stored in the controller in accordance with instant dependent claims 19-20, which would meet interpretation (b) above for claims 1/9. As such, the arguments are not found persuasive and the rejections are maintained as outlined above.     
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742